DETAILED ACTION
In Election reply filed on 03/09/2022, claims 1-9 are pending. Claims 7-9 are withdrawn based on restriction requirement. Claims 1-6 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, claims 1-6, drawn to a resin powder
Group II, claim 7, drawn to a method
Group III, claims 8-9, drawn to an apparatus
Applicant's election with traverse of Group I in the reply filed on 03/09/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not cited to the reference showing a specific example or embodiment covering the full special technical feature of Groups I-III, considered as a whole, the Examiner has not provided sufficient support from the cited reference showing that the special technical feature does not contribute over the cited reference. This is not found persuasive because the groups lack of unity of invention. Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration. See MPEP 1850 (II). In this case, the shared common features between three groups of invention are recited in claim 1. Therefore, a unity of invention is present a priori as features of claim 1 are common to both three groups. However, there is lack of unity a posteriori, since claim 1 is not a technical feature that defines a contribution over the prior art as cited in the 
Therefore, the requirement is still deemed proper and is therefore made FINAL. 
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/09/2022.
Priority
Receipt is acknowledged of certified copies of JP2017-053873 and JP2018-028721 papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2019, 09/15/2021, and 12/06/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The use of the term:
[0014], the phrase “FPIA3000, available from Spectris” should read as “FPIA3000, available from Spectris™”.
[0016], [0017], and [0051], the phrase “FPIA-3000, available from Sysmex Corporation” should read as “FPIA-3000, available from Sysmex™ Corporation”
which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities:
The specification uses the term “minute particles” throughout and it is unclear as to the meaning of the term. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the resin powder comprising a crystalline resin”. The metes and bounds of the term “crystalline” are unclear which renders the claim indefinite. The claim recites a “crystalline resin” but recites a list of group comprises of semi-crystalline and amorphous polymer. Thus, it is unclear as to whether the resin is crystalline, semi-crystalline, or amorphous. 
Claim 6 is rejected by virtue of depending on an indefinite claim 5.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2018/0281232.
Regarding Claim 1, Devaraj teaches a resin powder ([0161], polymeric powder S1) for producing a three-dimensional object ([0001], selective laser sintering), wherein 
Regarding Claim 2, Devaraj teaches the resin powder for producing a three-dimensional object according to claim 1, wherein particles of the resin powder comprise columnar particles ([0045], a polymeric based particle may have a generally cylindrical shape).
Regarding Claim 3, Devaraj teaches the resin powder for producing a three-dimensional object according to claim 2, wherein the columnar particles have a cylindrical length of 10 micrometers or greater but 150 micrometers or less (Page 13, Table 1, the cut length of the powder has a mean of 56.4 microns) and a cylindrical diameter of 10 micrometers or greater but 150 micrometers or less (Page 13, Table 1, the diameter of the powder has a mean of 57.1 microns).
Regarding Claim 5, Devaraj teaches the resin powder for producing a three-dimensional object according to claim 1, the resin powder comprising a crystalline resin ([0026], polymer feedstock includes a semi-crystalline), wherein the crystalline resin comprises at least one selected from the group consisting of polyolefin, polyamide ([0026]), polyester, polyaryl ketone, and polyphenylene sulfide.
Regarding Claim 6, Devaraj teaches the resin powder for producing a three-dimensional object according to claim 5, wherein the polyester comprises at least one .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US2018/0281232 (“Devaraj et al” hereinafter Devaraj).
Regarding Claim 4, Devaraj teaches the resin powder for producing a three-dimensional object according to claim 1, wherein the resin powder has an average circularity of 0.75 or higher but 0.90 or lower ([0046], the polymeric based particle having a generally cylindrical shape may occupy at least about 75% - 99% of an interior 
Alternatively, since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744